DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-18 and 20-25 are objected to because of the following informalities:  
Claims 2-18 and 25 recite “A process” in line 1.  It is suggested to amend it to --- The process ---.
Claim 4 recites “a secondary gasifier” in lines 1-2.  It is suggested to amend it to --- the secondary gasifier ---.
Claims 20-24 recite “Apparatus” in line 1.  It is suggested to amend it to --- The apparatus  ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first stage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second stage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the secondary gasifier" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the thermodynamic equilibrium" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the bottom" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “means for feeding”, “means for supplying” and “gas quenching and gas cleaning means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, means for” and “means” coupled with functional language “feeding” and “supplying” and “quenching” and “cleaning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19 and 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The means for feeding has been interpreted to be the lance 58. (lines 11-13 on page 16 of the Specification)
The means for supplying has been interpreted to be the air and steam inlet (Fig. 3).
The gas quenching means has been interpreted to be a water quencher 34. (lines 6-10 on page 14 of the Specification)
The gas cleaning means has been interpreted to be a gas cleaning 36 which may be a series of known unit operations that will remove remaining contaminants from the gas such as: fine dust, heavy metals, acid gases (hydrogen chloride and hydrogen sulphide), etc. (lines 13-16 on page 14 of the Specification)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 17-18 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US Patent Publication No. 2003/0209174) in view of Bozzuto (US Patent No. 4,346,302).

    PNG
    media_image1.png
    438
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    281
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    455
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    351
    574
    media_image4.png
    Greyscale


Regarding claim 1, Chan discloses two-stage plasma process (Fig. 1, [0021]) for converting waste having organic (organic materials, [0021]) and inorganic components (non-combustible materials, [0021]; scrap steel, [0022]) into fuel gas (Final by-product or high quality combustible synthetic gas, [0036]), which comprises: 
(a) in the first stage (primary waste treatment stage, [0014]), vitrifying or melting (4, Fig. 1, [0021]) the inorganic components (non-combustible materials, [0021]; scrap steel, [0022]) of the waste and partially gasifying (4, Fig. 1, [0021]) the organic components (organic materials, [0021]); and 
(b) in the second stage (secondary waste treatment stage, [0014]), completing the gasification of the organic components (organic materials, [0021]) so that gas (off-gas or by-product gas, [0021] or [0030]) from the first stage (primary waste treatment stage, [0014]) of the process entering the secondary gasifier (3, Fig. 1, [0021]) is exposed to a high temperature (1300°C, [0033]) such as to transform essentially all soot present in the gas (off-gas or by-product gas, [0021] or [0030]) to CO ([0035-0036]) and to convert essentially all complex organic molecules to simpler molecules CO, CO2 and H2 ([0035-0036]).
Chan does not disclose wherein a dust separation and removal step is provided between the first and second stages of the process. 
Bozzuto teaches a dust separation (Bozzuto, 20, Figure, Col. 5, Lines 1-10) and removal step is provided between the first (Bozzuto, 10, Figure, Col. 5, Lines 1-31) and second (Bozzuto, 30, Figure, Col. 5, Lines 1-31) stages of the process.
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to modify the two-stage plasma process of Chan with the process step of providing the dust separation and removal step being provided between the first and second stages of the process, as taught by Bozzuto, for controlling the amount of the particulate matter entering into the second combustion stage so that the system can effectively convert the undesirable combustion by-products into the usable commercial products.

Regarding claim 2, Chan as modified discloses in which the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) produced in the second stage (secondary waste treatment stage, [0014]) is quenched (7, Fig. 1, [0037]) and cleaned (8, Fig. 1, [0037]) to make it suitable for use in a gas engine or turbine for production of electricity (electricity generation, [0036]) or in a gas burner for production of steam or in chemical synthesis reactions. 

Regarding claim 3, Chan as modified discloses in which the first stage (primary waste treatment stage, [0014]) is carried out in a plasma arc furnace (4, Fig. 1, [0021]).

Regarding claim 4, Chan as modified discloses in which the second stage (secondary waste treatment stage, [0014]) is carried out in a secondary gasifier (3, Fig. 1, [0021]) using a plasma torch with addition of metered amounts of oxygen, air and/or steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]). 

Regarding claim 5, Chan as modified discloses in which the plasma arc furnace (4, Fig. 1, [0021]) is a refractory lined [0022], enclosed furnace provided with at least one direct current graphite electrode (16 & 17, Fig. 2, [0023]) adapted to generate a plasma arc to a bath of liquid inorganic material (molten bath of scrap steel, [0024]) originating from the waste itself and located at the bottom of the furnace [0035].

Regarding claim 6, Chan as modified discloses in which said liquid inorganic material (molten bath of scrap steel, [0024]) comprises a slag layer (liquid slag, [0029]) which is maintained at a temperature of at least 1500°C (above 1500°, [0024]).

Regarding claim 7, Chan as modified discloses in which said liquid inorganic material (molten bath of scrap steel, [0024]) further comprises a metal layer (melted metal, [0029]) also maintained at a temperature of at least 1500°C (above 1500°, [0024]) and located under the slag layer (liquid slag, [0029]).

Regarding claim 8, Chan as modified discloses in which the waste is introduced into the furnace on top (through a chute in the roof, [0027] and onto the molten bath, [0028]) of the  (molten bath of scrap steel, [0024]) and the organic component (organic materials, [0021]) in the waste reacts with air, oxygen and/or steam (Recycled Stream, Fig. 1, [0028]) supplied to the furnace in a predetermined amount (batch of wastes, [0027] and metered, [0028]) adapted to achieve gasification of organic material in the waste [0021] into a primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) containing CO, H2, CO2 and N2 if the waste contains nitrogen or if air is added to the furnace, and also containing some soot and complex organic molecules [0030].

Regarding claim 9, Chan as modified discloses in which the organic material in the waste [0021] is so reacted as to form a layer of partially treated waste (after the waste is conveyed into the DC arc gasifier/melter 4 and on top of the molten bath, the waste is partially treated by hot molten bath) on top of the slag layer (liquid slag, [0029]) and fresh waste (further wastes of the next feeding waste cycle, [0027]) is introduced into the furnace on top (through a chute in the roof, [0027] and onto the molten bath, [0028]) of said partially treated waste layer (after the waste is conveyed into the DC arc gasifier/melter 4 and on top of the molten bath, the waste is partially treated by hot molten bath) which is maintained at a temperature of between 700 and 800°C (since the waste is partially treated, its temperature can be maintained for a period of time at any range below 1500°C which is the temperature of the molten bath.  See [0024]) and constitutes a cold top (As defined in the Specification, the slag in the primary gasifier 12 is covered with untreated and partially treated waste, also called a cold top.  Chan disclosed it.) for the fresh waste (further wastes of the next feeding waste cycle, [0027]) added to the furnace.

Regarding claim 10, Chan as modified discloses in which in the first stage (primary waste treatment stage, [0014]), the organic component (organic materials, [0021]) in the waste reacts with air, oxygen and/or steam (Recycled Stream, Fig. 1, [0028]) supplied to the furnace to achieve gasification of organic material in the waste [0021] into a primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) containing CO, H2, CO2 and N2 if the waste contains nitrogen or if air is added to the furnace, and also containing some soot and complex organic molecules [0030], and wherein the primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) is subjected to the dust separation (Bozzuto taught above) and removal step (Bozzuto taught above) in which dust particles larger than a predetermined size are separated and removed.

Regarding claim 11, Chan as modified discloses the limitations of the process according to claim 10 above, but does not disclose in which the removed dust particles are recycled to the first stage.
Bozzuto further teaches in which the removed dust particles (Bozzuto, the particulate matter which is removed from the gas cleaner 20, Figure, Col. 5, Lines 1-10) are recycled to the first stage (Bozzuto, 10, Figure, Col. 5, Lines 1-10).
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the two-stage plasma process of Chan with the process step of the removed dust particles being recycled to the first stage, as taught by Bozzuto, for additionally combusting the particulate matter before entering into the second combustion stage so that the system can effectively convert the undesirable combustion by-products into the combustible gas such as carbon monoxide.
Regarding claim 17, Chan as modified discloses in which the process is carried out under a negative pressure to preclude exit of toxic fumes or of flammable materials from any unit operations (paragraph [0029] recites “The pressure inside the D.C. arc gasifier/melter 4 is maintained at negative to avoid by-product gas release to the ambient atmosphere by an exhaust fan of an air pollution control system 8). 

Regarding claim 18, Chan as modified discloses in which an oxygen starved environment in used in the process to preclude dioxin formation (As shown in Fig.1, neither air nor oxygen is supplied to the DC arc gasifier/melter 4.  Furthermore, paragraph [0027] discloses that after the wastes are delivered to the gas-tight chamber 22, the gas-tight gate 21 is then close.  The gas-tight chamber 22 is then vacuumed to remove the air in the gas-tight chamber 22 by opening a vacuum control valve 14.  See Fig. 1 & 2.  Paragraph [0029] recites “Due to the extreme high temperature condition, the formation of dioxin/furan can be completely prevented”). 

Regarding claim 25, Chan as modified discloses in which the first stage (primary waste treatment stage, [0014]) is carried out in a plasma arc furnace (4, Fig. 1, [0021]).

Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan in view of Bozzuto as applied to claim 4 above, and further in view of Nolting et al. (US Patent No. 5,960,026). 

    PNG
    media_image5.png
    345
    556
    media_image5.png
    Greyscale


Regarding claim 12, Chan as modified discloses in which the secondary gasifier (3, Fig. 1, [0021]) is equipped with a plasma torch (18, Fig. 3, [0034) for exposing the gas from the first stage (primary waste treatment stage, [0014]) of the process entering the secondary gasifier (3, Fig. 1, [0021]) to a high temperature (1300°C, [0033]).
Chan does not disclose a plasma torch fired eductor.
Nolting teaches a plasma torch fired eductor (Nolting, 16, Fig. 2, Col. 2, Lines 23-36).
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the two-stage plasma process of Chan with the process step of providing the plasma torch fired educator, as taught by Nolting, for enhancing the mixing of the gas and oxygen so that the system operates in a more thermally efficient manner and thus benefits the consumers.

Regarding claim 13, Chan as modified discloses in which the high temperature (1300°C, [0033]) to which gas from the first stage (primary waste treatment stage, [0014]) is exposed in the secondary gasifier (3, Fig. 1, [0021]) is between 900°C and 1300°C (during the treatment process, the temperature fall below 1350°C thus it can be 1300°C or lower, [0033]).

Regarding claim 14, Chan as modified discloses in which the high temperature (1300°C, [0033]) is achieved mainly by partial oxidation of the gas from the first stage (primary waste treatment stage, [0014]) by injection of predetermined amounts of air, oxygen and/or steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]) to the eductor (Nolting taught above), and the plasma torch (18, Fig. 3, [0034]) provides only a small fraction of the energy required (by the D.C. power supply 1, Fig. 2, [0033]) for maintaining said high temperature (1300°C, [0033]).

Regarding claim 15, Chan as modified discloses in which the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) exiting the secondary gasifier (3, Fig. 1, [0021]) is cooled down (by heat exChanger 7, Fig. 1, [0037]) very rapidly to a temperature below 100°C (paragraph [0037] recites “The cooled gas is treated by the air pollution control system 8 before the final product gas is stored as a combustible synthetic gas that contains mainly hydrogen and carbon monoxide, or the final product gas is compressed in a compressor 9 to produce a liquefied carbon dioxide.”; in other words, the fuel gas must be cooled down below 100°C in order to form the liquefied carbon monoxide)  (Final by-product or high quality combustible synthetic gas, [0036]) and avoid production of secondary pollutants (the final product gas contains mainly hydrogen and carbon monoxide.  In other words, there are no secondary pollutants, [0037]).

Regarding claim 16, Chan as modified discloses in which after cooling, the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) is subjected to a final cleaning operation (by the air pollution control system 8, Fig. 1, [0037]) to remove any remaining contaminants.

Claims 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US Patent Publication No. 2003/0209174) in view of Bozzuto (US Patent No. 4,346,302) and Nolting et al. (US Patent No. 5,960,026).
Regarding claims 19, 21 & 22, Chan discloses apparatus for converting waste having organic (organic materials, [0021]) and inorganic components (non-combustible material, [0021]; scrap steel, [0022]) into fuel gas (Final by-product or high quality combustible synthetic gas, [0036]), which includes: 
(a) a primary gasifier (4, Fig. 1, [0022]) comprising a refractory lined, enclosed plasma arc furnace [0021] provided with at least one graphite electrode (16 & 17, Fig. 2, [0023]); at least one inlet (24, Fig. 2, [0027]) for feeding waste into the furnace; means for feeding air, oxygen and/or steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]) in metered amounts into the furnace; and a gas take off port for primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) produced in said primary gasifier (4, Fig. 1, [0022]); said primary gasifier (4, Fig. 1, [0022]) being adapted to maintain layers of molten metal and molten slag at the bottom of the furnace [0035] and on top of the molten slag a layer of partially treated waste on top of which fresh waste (further wastes, [0027]) is fed; and said at least one graphite electrode (16 & 17, Fig. 2, [0023]) being adapted to generate a plasma arc to the molten slag present in the furnace during the operation; and 
(b) a secondary gasifier (3, Fig. 1, [0021]) to which the primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) is fed, said secondary gasifier (3, Fig. 1, [0021]) being equipped with a plasma-torch (18, Fig. 3, [0034) adapted to expose the primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) entering from the primary gasifier (4, Fig. 1, [0022]) to a high temperature (1300°C, [0033]) such as to transform essentially any soot [0030] present in said primary gas into CO and to convert essentially any complex organic molecule to simpler molecules CO, CO2 and H2; means for supplying metered amounts of air, oxygen and/or steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]) adjacent to plasma-torch (18, Fig. 3, [0034); said plasma-torch (18, Fig. 3, [0034) leading to an insulated chamber (3, Fig. 3); and an outlet (an outlet from the cyclonic oxidizer 3 to the heat exChanger 7 as shown in Fig. 1, [0037]) being provided in said chamber for the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) resulting from the operation. (cl. 19)
Chan does not disclose a plasma torch fired educator; and supplying amounts of air, oxygen and/or steam into the educator; (cl. 19) and
the educator is made of a high heat metal alloy or is refractory line or water cooled, and is equipped with the plasma torch at its inlet. (cl. 21)
Nolting teaches a plasma torch fired eductor (Nolting, 16, Fig. 2, Col. 2, Lines 23-36); (cl. 19) and
the educator (Nolting, 16, Fig. 2, Col. 2, Lines 23-36) is made of a high heat metal alloy or is refractory line or water cooled (Nolting, water cooling, Fig. 2, Col. 2, Lines 49-53), and is equipped with the plasma torch (Nolting, 18, Fig. 2, Col. 2, Lines 23-36) at its inlet. (cl. 21)
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to modify the apparatus of Chan with the plasma torch fired eductor of Nolting for enhancing the mixing of the gas and oxygen so that the system operates in a more thermally efficient manner and thus benefits the consumers.
Furthermore, Chan does not disclose wherein a dust separator is provided between the primary gasifier and the secondary gasifier; (cl. 19) and
wherein dust particles removed by the dust separator provided between the primary gasifier and the secondary gasifier are recycled to said furnace of the primary gasifier. (cl. 22)
Bozzuto teaches  wherein a dust separator (Bozzuto, 20, Figure, Col. 5, Lines 1-10) is provided between the primary gasifier (Bozzuto, 10, Figure, Col. 5, Lines 1-31) and the secondary gasifier (Bozzuto, 30, Figure, Col. 5, Lines 1-31); (cl. 19) and
wherein dust particles removed by the dust separator (Bozzuto, 20, Figure, Col. 5, Lines 1-10) provided between the primary gasifier (Bozzuto, 10, Figure, Col. 5, Lines 1-31) and the secondary gasifier (Bozzuto, 30, Figure, Col. 5, Lines 1-31) are recycled to said furnace of the primary gasifier (Bozzuto, 10, Figure, Col. 5, Lines 1-31). (cl. 22)
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the apparatus of Chan with the dust separator of Bozzuto for controlling the amount of the particulate matter entering into the second combustion stage so that 

Regarding claim 20, Chan as modified discloses in which in the primary gasifier (4, Fig. 1, [0022]) two graphite electrodes (16 & 17, Fig. 2, [0023]) are used creating an arc between one electrode and the slag during the operation, and creating a second arc from the slag to the second electrode. 

Regarding claim 23, Chan as modified discloses a gas quenching (heat exChanger 7, Fig. 1, [0037]) and gas cleaning (air pollution control 8, Fig. 1, [0037]) means following the secondary gasifier (3, Fig. 1, [0021]).

Regarding claim 24, Chan as modified discloses an induced draft fan (exhaust fan of an air pollution control system, [0029]) adapted to operate the apparatus under a negative pressure (paragraph [0029] recites “The pressure inside the D.C. arc gasifier/melter 4 is maintained at negative to avoid by-product gas release to the ambient atmosphere by an exhaust fan of an air pollution control system 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762